Citation Nr: 1421902	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right eye disability to include macular degeneration and presbyopia.

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include psychogenic movement disorder, conversion disorder and somatoform disorder, not otherwise specified (NOS).

3.  Entitlement to service connection for sleep apnea to include secondary to chronic acquired psychiatric disorder.

4.  Entitlement to service connection for a disability manifested by jaw, head, and neck pain secondary to chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.B., B.B., and C.W.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).   

In June 2012, a video conference was held before the undersigned Veterans Law Judge of the Board.  A transcript of this hearing is of record.  At this hearing the Veterans Law Judge granted additional time for the submission of evidence.  The Board received additional evidence in September 2012 which consists of medical reports.  

Although the Veteran waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ), the Board has determined that additional development of the appeal is necessary and the appeal is REMANDED to the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.



REMAND

A VA examiner in February 2010 found that the Veteran's macular degeneration was unrelated to military service.  However, the examiner also diagnosed presbyopia.  While VA regulations specifically prohibit service connection for refractory errors of the eyes (including presbyopia) unless such defect was subjected to a superimposed disease or injury which created additional disability, the VA examiner should specifically opine as to whether the Veteran's current loss of visual acuity was caused by a superimposed disease or injury which occurred during active duty service.

A VA physician in March 2010 found that the Veteran's somatoform disorder was unrelated to military service, finding that the Veteran denied a history of significant anxiety, and that medical records failed to show a history of significant anxiety.  However, while on active duty in August 1987, the Veteran was treated for an anxiety state.  The Veteran also received treatment in July 1990.  At that time, he reported symptoms that included nervousness.  It is not clear from the March 2010 medical report as to whether the VA physician considered the service treatment reports. 

Because the Veteran is competent even as a layman to report such things as muscle pain, the examiner should specifically address the Veteran's report of symptoms both prior to and subsequent to service discharge, in determining whether the current psychiatric disability is related to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

At the video conference, the Veteran asserted that his sleep apnea and claimed pain disorder are secondary to his psychiatric disorder.  The claims for these disorders are inextricably intertwined with his claim for service connection for the psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will defer adjudication of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC will forward the claims file to the nurse practitioner who performed the February 2010 VA eye examination and the physician who conducted the March 2010 psychiatric examination (or suitable substitutes if either individual is unavailable) for addenda concerning the etiology of the right eye disorders and psychiatric disabilities.  

If the examiners cannot offer the requested opinions without examining the Veteran, he should be scheduled for appropriate VA examinations.  

In regard to his right eye presbyopia, the examiner should indicate whether or not this congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability.  

Regarding the psychiatric disability, the examiner must specifically address the relevancy of the Veteran's lay statements and the other evidence of record including the in-service August 1987 diagnosis of anxiety state and his July 1990 report of nervousness.  

In doing so, the examiners must consider his allegations regarding the onset and development of his symptomatology.  The examiners must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Thereafter, the AMC should readjudicate the issues in appellate status.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



